Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  In claims  1 and 11, support for the terminology (i.e. “a first end disposed at a lateral side of the sole structure” and “a second end disposed at a medial side of the sole structure”); and in claim 11, support for the terminology (i.e. “second fluid segment extending…away from the heel region” and “third fluid segment extending…away from the forefoot region”) is lacking support and antecedent basis for this terminology.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 

Claim Rejections - 35 USC § 112
Claims 11-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 11, the phrase “a first end disposed at a lateral side of the sole structure” and “a second end disposed at a medial side of the sole structure” is unclear and indefinite.  It is not clear if applicant is referring to the opposite ends of the segment (e.g. 320) or opposite side ends of the sole or even a portion of the side of the sole.  The examiner has review the specification to provide clarity to the language but no specific language could be found. 
With regard to claims 11-20, it is not clear what “segment”(s) applicant is referring to as the “first fluid-segment”, “second fluid segment” and third fluid segment”.  For example, in claim 14, it is not clear what segment satisfies the limitation in claim 11 and 14.   The first segment which extends continuously from a first end disposed at a lateral side of the sole structure to a second end disposed at a medial side of the sole structure (as required by claim 11: could be any one of the segments 313-318,320,322,324) but not of these segment(s) include a first portion extending along the lateral side of the sole structure and the medial side of the sole structure.  Only segments 312 and 319 extend along the lateral side (18) and only segments 311 and 321 extend along the medial side (20).  Is applicant referring to a plurality of segments (i.e. the combination of segments 311,312?)?   It would be helpful if applicant provides guidance on all of his claims (claims 1-20) to which segment(s) of the fluid-chamber (300) applicant is referring too.  This would save time for the examiner and provide a better understanding of the claims and the scope of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0230276 (Campos).
Regarding claims 1-4 and 7-10, Campos teaches an article of footwear comprising a sole structure for the article of footwear, the sole structure comprising: a heel region; a forefoot region; a midfoot region disposed between the heel region and the forefoot region (see full length shoe sole in figures 1-2); and a fluid-filled chamber (e.g. fluid component 40; see figure 10B) including a first barrier layer cooperating with a second barrier layer (see polymer layers forming the component described in paragraph 0042) to define (i) a first fluid-filled segment extending continuously from a first end disposed at a lateral side of the sole structure (the left half of the component 40 as shown in figure 10B represents the first end) to a second end disposed at a medial side of the sole structure (the right half of the component 40 as shown in figure 10B represents the second end), (ii) a second fluid-filled segment extending from the first end toward the medial side of the sole structure, and (iii) a third fluid-filled segment extending from the second end toward the lateral side of the sole structure and substantially parallel to the second fluid-filled segment (see the fluid segments in the first marked-up figure below).  
With regard to claims 2,3 and 6-7, see figure 10B of Campos, the reference numbers 43e,43b and above represent the forefoot region and see the marked up figure below which shows the 1st fluid segment, the 2nd fluid segment and the 3rd fluid segment as claimed.  These segments extend across the entire component (i.e. from medial to lateral sides) and are substantially parallel with each other.

    PNG
    media_image1.png
    634
    572
    media_image1.png
    Greyscale

With regard to claim 4, see the marked up figure below which show the first, second and third portion of the first fluid segment as claimed.

    PNG
    media_image2.png
    599
    494
    media_image2.png
    Greyscale

With regard to claim 8, see outsole component 60 taught by Campos.
With regard to claim 9, see paragraph 0040, lines 8-10.
Regarding claims 1 and 5-10, Campos teaches an article of footwear comprising a sole structure for the article of footwear, the sole structure comprising: a heel region; a forefoot region; a midfoot region disposed between the heel region and the forefoot region; and a fluid-filled chamber (e.g. fluid component 40; see figure 10B) including a first barrier layer cooperating with a second barrier layer (see polymer layers forming the component described in paragraph 0042) to define (i) a first fluid-filled segment extending continuously from a first end disposed at a lateral side of the sole structure (the left half of the component 40 as shown in figure 10B represents the first end) to a second end disposed at a medial side of the sole structure (the right half of the component 40 as shown in figure 10B represents the second end), (ii) a second fluid-filled segment extending from the first end toward the medial side of the sole structure and away from the heel region, and (iii) a third fluid-filled segment extending from the second end toward the lateral side of the sole structure and away from the forefoot region (see the fluid segments in the first marked-up figure below).  These segments extend across the entire component (i.e. from medial to lateral sides) and include segments which are substantially parallel with each other.  With regard to claim 8, see outsole component 60 taught by Campos.  With regard to claim 9, see paragraph 0040, lines 8-10.

    PNG
    media_image3.png
    660
    497
    media_image3.png
    Greyscale

Regarding claims 11-20, Campos teaches a sole structure for an article of footwear, the sole structure comprising: a heel region; a forefoot region; a midfoot region disposed between the heel region and the forefoot region; and a fluid-filled chamber (e.g. fluid component 40; see figure 10B) including a first barrier layer cooperating with a second barrier layer (see polymer layers forming the component described in paragraph 0042) to define (i) a first fluid-filled segment extending continuously from a first end disposed at a lateral side of the sole structure (the left half of the component 40 as shown in figure 10B represents the first end) to a second end disposed at a medial side of the sole structure (the right half of the component 40 as shown in figure 10B represents the second end), (ii) a second fluid-filled segment extending from the first end toward the medial side of the sole structure and away from the heel region, and (iii) a third fluid-filled segment extending from the second end toward the lateral side of the sole structure and away from the forefoot region (see the fluid segments in the first marked-up figure below).  
Figure 10B (marked-up below) shows the top rectangular box showing the second fluid filled segment, the middle box shows the 3rd fluid filled segment and the bottom box showing the first fluid filled segment as claimed.  With regard to claim 14, the bottom box includes first, second and third portions as claimed.
With regard to “second fluid segment extending…away from the heel region”, the 2nd segment is in the toe region of the sole structure and is C-shaped and therefore extend away from the heel region; and “third fluid segment extending…away from the forefoot region”, the 3rd segment is in the toe region of the sole structure and therefore extend away from the forefoot region (first segment is in the forefoot region).  With regard to claim 5, see the marked up figure below which shows the “distal end”.  With regard to claims 16-17, all of the fluid segments as shown extend from the medial side to the lateral side.


    PNG
    media_image4.png
    670
    548
    media_image4.png
    Greyscale

With regard to claim 18, see outsole component 60 taught by Campos.
With regard to claim 19, see paragraph 0040, lines 8-10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,159,307 and 11,051,582.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
The art cited show other forms of relevant art relating to the fluid filled chambers in footwear soles. Especially see figure 8 in US 5832630 and US 2011/0277346.  Both of these patents could have also been applied in rejections.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556